Title: Pennsylvania Trustees of the German Society to the Society, 24 September 1756
From: Pennsylvania Trustees of the German Society
To: 



Philada, 24th Sepr, 1756.
To the Right Honourable and worthy Members of the Society for promoting religious Knowledge and the English Language among the German Emigrants in Pennsylvania, &c.
  Most Worthy Lords and Gentlemen
We have been duly honoured with your several Letters thro’ the Hands of your worthy Secretary and Fellow Member, the Reverend Dr. Chandler, part of which have been directed to Us jointly, and part to the Reverend Mr. Smith. We have, from Time to Time, faithfully endeavoured to follow your Orders and Instructions, and beg Leave to assure You of the sensible Pleasure it gives Us to find our Conduct approved by such an honourable Body of Men, in the Management of so useful and excellent a Charity. But nothing, in this whole Business, gives Us more real Satisfaction than to be so strongly assured in your Letter of January 28, 1755, “That the whole of what you aim at is, not to proselyte the Germans to any particular Denomination, but (leaving all of them to the entire Liberty of their own Judgments in speculative and disputed Points) to spread the knowledge of the avowed uncontroverted Principles of Religion and Morality among them, to render them acquainted with the English Language and Constitution, to form them into good Subjects to his Majesty King George whose protection they enjoy, and make them Friends to the Interests of that Nation which hath received them into her Bosom, blessed them with Liberty and given them a Share in her invaluable Privileges.”
Such a noble and generous Declaration is truly worthy of the noble and generous Spirits from whence it comes. It is worthy of Men who have embarked on a Principle of Doing Good for its own Sake, and who by their Birth, Education, and liberal Turn of Mind, are elevated far above the narrow Distinctions that blind the Vulgar. We have likewise the Honour to assure You, that such a Declaration is also perfectly agreeable to our Sentiments, who, by Reason of our Publick Situation in this Country, could never have engaged in the Management of any partial Scheme. Nor indeed would such Scheme have answered, in any Shape, your pious and noble Design. For whatever is proposed for the Benefit of the German Emigrants must, in its Nature and Plan, be as Catholic and General as their Denominations are various; especially as far as regards the Education of their Children; in which Point they are exceeding jealous and tenacious of their respective Dogmas and Notions.
We ought long ago to have addressed You in this public Manner, but have been hitherto prevented; partly by the great Distress of our Country and the frequent Absence of many of Us from Town; and partly by the necessary Time it took to give You a Notion of the Expence, and settle Accounts of various Articles and different Commencements, in such a manner as to commence from stated Periods in Time coming. Nevertheless, although these Things have delayed this public Letter, and may perhaps sometimes have interrupted the Course of our more private Intelligence, yet We have not been wanting in our Attention to the Progress of the Schools. It will appear by the Minutes sent You to June 16th last, and by those which accompany this Letter, that Messieurs Smith and Schlatter have done their Part; and some of Us in our Journey to the Frontiers have also occasionally visited several of the Schools.
Upon the whole, they are in as promising a State as can reasonably be expected in a Country so much harrassed by a Savage Enemy, and subject to so many Alarms to disturb that Peace and Tranquillity which are so essentially necessary to the Cultivation of Knowledge. You are already informed that three of the Schools We had planted have for some Time past been entirely broken up, being near the Frontiers, where the People for near a year have been flying from Place to Place, and but little fixt in their Habitations. The other Schools remain much in the same State as when You received our last Minutes; and We are now not without Hopes of enjoying more internal Quiet for the future and keeping our Enemy at a greater Distance.
Along with this, You will receive the Remainder of the Minutes and a State of the Accounts to July 1st, by which You will find, that including the Purchase of the Press, Six Hundred Pounds, the Sum already drawn for is expended for one Year and a half, excepting a very small Ballance, and the Outstanding Debts, which We shall give Credit for as fast as they can be collected in. We must now continue to draw One Hundred Pounds Quarterly, till We receive your further Orders. This will do our Business, and We hope so good a Work will not be suffered to drop for want of that Sum. The carrying on the printing Work has been expensive at first setting out; but great part of that will in Time be defrayed by the debts due in the Country. And ’tis also to be considered that the distributing religious Books was part of our Design; for which Reason We were at a considerable Expence with the Dutch Copy of the Life of God in the Soul of Man, Five Hundred Copies of which are yet remaining, and the other Five Hundred are gone out among the People, and have proved most acceptable at this Time.
Permit Us to assure You that We shall at all Times think Ourselves happy in contributing every Thing in our power, under so illustrious a Society of Men, to the forwarding such an excellent Design, for the Honour of Great Britain, and the Benefit of those poor People who have taken Refuge under her Wings, and with due Care may be preserved as his Majesty’s most faithful Subjects, and zealous Defenders of the Protestant Cause.
We have the Honour to be Your most obedient and most humble Servants,
  Signed as follows:



Benjamin Franklin,
James Hamilton,


Conrad Weiser,
William Allen,


William Smith,
Richard Peters.



Michael Schlatter, Supervisor.

